Citation Nr: 1631268	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-20 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to November 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that in January 2016 the Board remanded the issues of entitlement to service connection for hearing loss in the right ear and to a higher disability rating for right knee disability after August 1, 2015.  Those issues are still being handled at the RO and are not included in the adjudication below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disability, namely depression, which he attributes to his service-connected right knee disability.  VA treatment records show that the Veteran was seen for complaints of depressed mood in November 2012.  He provided a Disability Benefits Questionnaire (DBQ) completed by a psychologist in December 2012 which diagnosed depression with severe symptoms resulting from his right knee disability.  However, a VA examination was provided in September 2015 which found that the Veteran had no diagnosed mental health disability.  

It is unclear from the VA examination report whether the examiner included the treatment records and DBQ in the opinion provided and whether the opinion provided included an assessment of whether a diagnosis of mental health disability at any point in the appeals period was appropriate.  In order to resolved the discrepancies in the record and ensure a clear picture of the Veteran's history and symptomatology, a new VA examination and opinion is necessary on remand.


Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran an appropriate VA examination to determine whether it is at least as likely as not that he has or at any time during the appeals period had a mental health disability, to include depression, which was at least as likely as not (probability 50 percent or greater) caused or aggravated by his service-connected disabilities, to include his right knee.  The opinion should specifically address the following:
	(a) Whether it is at least as likely as not (probability 50 percent or greater) that the Veteran had a mental health disability at the time of the claim (August 2012) or at any time thereafter; 
   (b) The opinion provided by the private psychologist who examined the Veteran in December 2012 and the symptoms identified therein and how it compares to other medical evidence from that time frame;
	(c) The significance, if any, of the November 2012 VA treatment note regarding the Veteran's complaints of depressed mood and the listing of adjustment disorder with depressed mood in the VA list of "active problems;" and
	(d) The VA examination and opinion from September 2015, to include in comparison with other evidence of record.

The examiner should provide a comprehensive rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner and reviewed to become familiar with the relevant evidence and history of the disorder.

2. Once the examination report and opinion have been received, review it for adequacy and to ensure that all questions listed above have been addressed.

3. Readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




